Opinión concurrente del
Juez Asociado Sr. Santana Becerra.
Al concurrir en la decisión de este caso deseo dejar sen-tado lo siguiente:
(1) No siendo ello necesario por la forma en que hemos dispuesto del caso, me abstengo de expresar criterio, —aun ■de la manera en que por vía de aclaración se expone en el escolio (12) de la Opinión del Tribunal, y de la manera implícita en que surge del párrafo final de la misma, —en cuanto a si bajo el artículo 6 de la Ley de Alquileres Razo-nables se dispone que para la vivienda o edificación cons-truida posteriormente al 1ro. de octubre de 1942 el Admi-nistrador fijará el alquiler razonable “a base del coste de •construcción de dicha vivienda o edificio”, procede incluir el factor solar, sea su costo o su valor; abstención ésta que creo de mayor rigor si se intima que en no hacerlo hay en-vuelta una cuestión constitucional de privación de la propiedad sin el debido procedimiento de ley. Dada la pauta legisla-tiva, éste es un punto de importancia en la filosofía económica de la Ley de Alquileres, particularmente si el solar de la nueva edificación ya se poseía con anterioridad al 1ro. de octubre de 1942 como señala este caso, que este Tribunal no ha resuelto en la acción adecuada.
*573(2) No invocaría el caso de Coll v. Picó, ante, pág. 27, para disponer de éste. Aunque no es sitio apropiado para expresar mi criterio sobre dicho caso, en la decisión del cual no intervine, creo que sus pronunciamientos no deben crecer o seguir expandiéndose. De todos modos, no me parece que se trata aquí de una posición interpretativa de la ley que presentaría una cuestión de derecho, sino de una determina-ción de hecho errónea del Administrador al disponer del caso como uno en donde existía una nueva edificación cuando en realidad no la había.
Estoy autorizado por los Jueces Asociados Sres. Belaval y Hernández Matos para hacer constar que ellos concurren en el párrafo (2) anterior.